Exhibit 10.2

 

AECOM TECHNOLOGY CORPORATION

STANDARD TERMS AND CONDITIONS FOR
RESTRICTED STOCK UNITS

 

These Standard Terms and Conditions apply to any Award of restricted stock units
granted to the Chairman and Chief Executive Officer of the Company on December
8, 2010 under the AECOM Technology Corporation 2006 Stock Incentive Plan and its
amendments (the “Plan”), which are evidenced by a Term Sheet or an action of the
Administrator that specifically refers to these Standard Terms and Conditions.

 

1.                                      TERMS OF RESTRICTED STOCK UNITS

 

AECOM Technology Corporation, a Delaware corporation (the “Company”), has
granted to the Participant named in the Term Sheet provided to said Participant
herewith (the “Term Sheet”) an award of a number of restricted stock units (the
“Award”) specified in the Term Sheet.  Each restricted stock unit represents the
right to receive one share of the Company’s Common Stock, $0.01 par value per
share (the “Common Stock”), upon the terms and subject to the conditions set
forth in the Term Sheet, these Standard Terms and Conditions (including
Attachment A hereto), and the Plan, each as amended from time to time.  For
purposes of these Standard Terms and Conditions and the Term Sheet, any
reference to the Company shall, unless the context requires otherwise, include a
reference to any Subsidiary, as such term is defined in the Plan.

 

2.                                      VESTING OF RESTRICTED STOCK UNITS

 

The Award shall not be vested as of the Grant Date set forth in the Term Sheet
and shall be forfeitable unless and until otherwise vested pursuant to the terms
of the Term Sheet and these Standard Terms and Conditions (including Attachment
A hereto).  After the Grant Date, subject to termination or acceleration as
provided in these Standard Terms and Conditions and the Plan, the Award shall
become vested as described in the Term Sheet and Attachment A hereto; provided
that (except as set forth in Section 5 below) the Participant does not
experience a termination of employment (as defined in the Plan).  Each date on
which restricted stock units subject to the Award vest is referred to herein as
a “Vesting Date.”  Notwithstanding anything herein or in the Term Sheet to the
contrary, if a Vesting Date is not a business day, the applicable portion of the
Award shall vest on the prior business day.  Restricted stock units granted
under the Award that have vested and are no longer subject to forfeiture are
referred to herein as “Vested Units.”  Restricted stock units granted under the
Award that are not vested and remain subject to forfeiture are referred to
herein as “Unvested Units.”  The vesting period of the Award may be adjusted by
the Administrator to reflect the decreased level of employment during any period
in which the Participant is on an approved leave of absence or is employed on a
less than full time basis, provided that the Administrator may take into
consideration any accounting consequences to the Company in making any such
adjustment.

 

1

--------------------------------------------------------------------------------


 

3.                                      SETTLEMENT OF RESTRICTED STOCK UNITS

 

Each Vested Unit will be settled by the delivery of one share of Common Stock
(subject to adjustment under Section 12 of the Plan) to the Participant or, in
the event of the Participant’s death, to the Participant’s estate, heir or
beneficiary, promptly following the applicable Vesting Date (but in no event
later than 90 days following the Vesting Date); provided that the Participant
has satisfied all of the tax withholding obligations described in Section 7
below, and that the Participant has completed, signed and returned any documents
and taken any additional action that the Company deems appropriate to enable it
to accomplish the delivery of the shares of Common Stock.  The issuance of the
shares of Common Stock hereunder may be affected by the issuance of a stock
certificate, recording shares on the stock records of the Company or by
crediting shares in an account established on the Participant’s behalf with a
brokerage firm or other custodian, in each case as determined by the Company. 
Fractional shares will not be issued pursuant to the Award.

 

Notwithstanding the above, (i) the Company shall not be obligated to deliver any
shares of the Common Stock during any period when the Company determines that
the delivery of shares hereunder would violate any federal, state or other
applicable laws, (ii) the Company may issue shares of Common Stock hereunder
subject to any restrictive legends that, as determined by the Company’s counsel,
are necessary to comply with securities or other regulatory requirements, and
(iii) the date on which shares are issued hereunder may include a delay in order
to provide the Company such time as it determines appropriate to address tax
withholding and other administrative matters (which delay shall in no event
extend beyond 90 days following the Vesting Date).

 

4.                                      RIGHTS AS STOCKHOLDER

 

Prior to any issuance of shares of Common Stock in settlement of the Award, no
shares of Common Stock will be reserved or earmarked for the Participant or the
Participant’s account nor shall the Participant have any of the rights of a
stockholder with respect to such shares. The Participant will not be entitled to
any privileges of ownership of the shares of Common Stock (including, without
limitation, any voting or dividend rights) underlying Vested Units and/or
Unvested Units unless and until shares of Common Stock are actually delivered to
the Participant hereunder.

 

5.                                      TERMINATION OF EMPLOYMENT

 

Upon the date of the Participant’s termination of employment (as defined in the
Plan) for any reason, except as provided in this Section 5, all Unvested Units
shall be forfeited by the Participant and cancelled and surrendered to the
Company without payment of any consideration to the Participant.

 

A.                                    Upon the date of a termination of the
Participant’s employment as a result of the death of the Participant, the Award
will vest in full and the Vested Units will be paid to the Participant’s estate,
heir or beneficiary.

 

2

--------------------------------------------------------------------------------


 

B.                                    Upon termination of employment by the
Company as a result of the Total and Permanent Disablement of any Participant,
the Award will vest in full.

 

C.                                    Upon termination of the Participant’s
employment for Cause, all Vested Units and Unvested Units shall be forfeited by
the Participant and cancelled and surrendered to the Company without payment of
any consideration to the Participant.

 

6.                                      CONDITIONS AND RESTRICTIONS ON SHARES

 

The Company may impose such restrictions, conditions or limitations as it
determines appropriate as to the timing and manner of any resales by the
Participant or other subsequent transfers by the Participant of any shares of
Common Stock issued in respect of Vested Units, including without limitation (a)
restrictions under an insider trading policy or pursuant to applicable law, (b)
restrictions designed to delay and/or coordinate the timing and manner of sales
by Participant and holders of other Company equity compensation arrangements,
(c) restrictions in connection with any underwritten public offering by the
Company of the Company’s securities pursuant to an effective registration
statement filed under the Securities Act of 1933, (d) restrictions as to the use
of a specified brokerage firm for such resales or other transfers, and (e)
provisions requiring Shares to be sold on the open market or to the Company in
order to satisfy tax withholding or other obligations.

 

At no time will the Participant have the right to require the Company to
purchase from the Participant any Shares acquired by the Participant under the
Award.  Any Shares acquired by such Participant under the Award may not be
repurchased by the Company for a period of six (6) months following the date on
which the Participant acquired such Shares pursuant the Award.

 

7.                                      INCOME TAXES

 

The Participant will be subject to federal and state income and other tax
withholding requirements on a date (generally, the Settlement Date) determined
by applicable law (any such date, the “Taxable Date”), based on the fair market
value of the shares of Common Stock underlying the units that are vested.  The
Participant will be solely responsible for the payment of all U.S. federal
income and other taxes, including any state, local or non-U.S. income or
employment tax obligation that may be related to the Vested Units, including any
such taxes that are required to be withheld and paid to the applicable tax
authorities (the “Tax Withholding Obligation”).  The Participant will be
responsible for the satisfaction of such Tax Withholding Obligation in a manner
acceptable to the Company in its sole discretion.

 

By accepting the Award the Participant agrees that, unless and to the extent the
Participant has otherwise satisfied the Tax Withholding Obligations in a manner
permitted or required by the Administrator pursuant to the Plan, the Company is
authorized to withhold from the shares of Common Stock issuable to the
Participant in respect of Vested Units the whole number of shares (rounded down)
having a value (as determined by the Company consistent with any applicable tax
requirements) on the

 

3

--------------------------------------------------------------------------------


 

Taxable Date or the first trading day before the Taxable Date sufficient to
satisfy the applicable Tax Withholding Obligation. If the withheld shares are
not sufficient to satisfy the Participant’s Tax Withholding Obligation, the
Participant agrees to pay to the Company as soon as practicable any amount of
the Tax Withholding Obligation that is not satisfied by the withholding of
shares of Common Stock described above and if the withheld shares are more than
sufficient to satisfy the Participant’s Tax Withholding Obligation the Company
shall make such arrangement as it determines appropriate to credit such amount
for the Participant’s benefit.

 

At any time not less than five (5) business days before any Tax Withholding
Obligation arises (e.g., a Settlement Date), the Participant may elect to
satisfy all or any part of the Participant’s Tax Withholding Obligation by
delivering to the Company an amount that the Company determines is sufficient
(in light of the uncertainty of the exact amount thereof) to so satisfy the Tax
Withholding Obligation by (i) wire transfer to such account as the Company may
direct, (ii) delivery of a personal check payable to the Company, or (iii) such
other means as specified from time to time by the Administrator, in each case
unless the Company has specified prior to such date that the Participant is not
permitted to so satisfy the Tax Withholding Obligation.

 

The Company may refuse to issue any shares of Common Stock to the Participant
until the Participant satisfies the Tax Withholding Obligation.  The Participant
acknowledges that the Company has the right to retain without notice from shares
issuable under the Award or from salary or other amounts payable to the
Participant, shares or cash having a value sufficient to satisfy the Tax
Withholding Obligation.

 

The Participant is ultimately liable and responsible for all taxes owed by the
Participant in connection with the Award, regardless of any action the Company
takes or any transaction pursuant to this Section 7 with respect to any tax
withholding obligations that arise in connection with the Award. The Company
makes no representation or undertaking regarding the treatment of any tax
withholding in connection with the grant, issuance, vesting or settlement of the
Award or the subsequent sale of any of the shares of Common Stock underlying
Vested Units. The Company does not commit and is under no obligation to
structure the Award to reduce or eliminate the Participant’s tax liability.

 

8.                                      NON-TRANSFERABILITY OF AWARD

 

Unless otherwise provided by the Administrator, the Participant may not assign,
transfer or pledge the Award, the shares of Common Stock subject thereto or any
right or interest therein to anyone other than by will or the laws of descent
and distribution.  The Company may cancel the Participant’s Award if the
Participant attempts to assign or transfer it in a manner inconsistent with this
Section 8.

 

9.                                      THE PLAN AND OTHER AGREEMENTS

 

In addition to these Terms and Conditions, the Award shall be subject to the
terms of the Plan, which are incorporated into these Standard Terms and
Conditions by this reference. Certain capitalized terms not otherwise defined
herein are defined in the Plan. In the

 

4

--------------------------------------------------------------------------------


 

event of a conflict between the terms and conditions of these Standard Terms and
Condition and the Plan, the Plan controls.

 

The Term Sheet, these Standard Terms and Conditions (including Attachment A
hereto) and the Plan constitute the entire understanding between the Participant
and the Company regarding the Award.  Any prior agreements, commitments or
negotiations concerning the Award are superseded.

 

10.                               LIMITATION OF INTEREST IN SHARES SUBJECT TO
AWARD

 

Neither the Participant (individually or as a member of a group) nor any
beneficiary or other person claiming under or through the Participant shall have
any right, title, interest, or privilege in or to any shares of Common Stock
allocated or reserved for the purpose of the Plan or subject to the Term Sheet
or these Standard Terms and Conditions except as to such shares of Common Stock,
if any, as shall have been issued to such person in respect of Vested Units.

 

11.                               NOT A CONTRACT FOR EMPLOYMENT

 

Nothing in the Plan, in the Term Sheet, these Standard Terms and Conditions or
any other instrument executed pursuant to the Plan shall confer upon the
Participant any right to continue in the Company’s employ or service nor limit
in any way the Company’s right to terminate the Participant’s employment at any
time for any reason.

 

12.                               SECTION 409A

 

Notwithstanding any other provision of the Plan or these Standard Terms and
Conditions, this Award is not intended to provide for a deferral of compensation
within the meaning of Section 409A of the Code and is intended to qualify for as
a “short-term deferral” under Section 409A of the Code, and these Standard Terms
and Conditions shall be construed or deemed to be amended as necessary to effect
such intent.  Under no circumstances, however, shall the Company have any
liability under the Plan or these Standard Terms and Conditions for any taxes,
penalties or interest due on amounts paid or payable pursuant to the Plan or
these Standard Terms and Conditions, including any taxes, penalties or interest
imposed under Section 409A of the Code.

 

13.                               NOTICES

 

All notices, requests, demands and other communications pursuant to these
Standard Terms and Conditions shall be in writing and shall be deemed to have
been duly given if personally delivered, telexed or telecopied to, or, if
mailed, when received by, the other party at the following addresses (or at such
other address as shall be given in writing by either party to the other):

 

5

--------------------------------------------------------------------------------


 

If to the Company to:

 

AECOM Technology Corporation

515 South Flower Street 3rd Floor

Los Angeles, CA 90071-2201

Attention:  Compensation Department

 

If to the Participant, to the address set forth below the Participant’s
signature on the Term Sheet.

 

14.                               SEPARABILITY

 

In the event that any provision of these Standard Terms and Conditions is
declared to be illegal, invalid or otherwise unenforceable by a court of
competent jurisdiction, such provision shall be reformed, if possible, to the
extent necessary to render it legal, valid and enforceable, or otherwise
deleted, and the remainder of these Standard Terms and Conditions shall not be
affected except to the extent necessary to reform or delete such illegal,
invalid or unenforceable provision.

 

15.                               HEADINGS

 

The headings preceding the text of the sections hereof are inserted solely for
convenience of reference, and shall not constitute a part of these Standard
Terms and Conditions, nor shall they affect its meaning, construction or effect.

 

16.                               FURTHER ASSURANCES

 

Each party shall cooperate and take such action as may be reasonably requested
by another party in order to carry out the provisions and purposes of these
Standard Terms and Conditions.

 

17.                               BINDING EFFECT

 

These Standard Terms and Conditions shall inure to the benefit of and be binding
upon the parties hereto and their respective permitted heirs, beneficiaries,
successors and assigns.

 

18.                               DISPUTES

 

All questions arising under the Plan or under these Standard Terms and
Conditions shall be decided by the Administrator in its total and absolute
discretion.  In the event the Participant or other holder of an Award believes
that a decision by the Administrator with respect to such person was arbitrary
or capricious, the Participant or other holder may request arbitration with
respect to such decision in accordance with the terms of the Plan.  The review
by the arbitrator shall be limited to determining whether the Administrator’s
decision was arbitrary or capricious.  This arbitration shall be the sole and
exclusive review permitted of the Administrator’s decision, and the Participant
and any other holder hereby explicitly waive any right to judicial review.

 

6

--------------------------------------------------------------------------------


 

19.                               ELECTRONIC DELIVERY

 

The Company may, in its sole discretion, decide to deliver any documents related
to any awards granted under the Plan by electronic means or to request the
Participant’s consent to participate in the Plan by electronic means. By
accepting the Award, the Participant consents to receive such documents by
electronic delivery and, if requested, to agree to participate in the Plan
through an on-line or electronic system established and maintained by the
Company or another third party designated by the Company, and such consent shall
remain in effect throughout the Participant’s term of employment or service with
the Company and thereafter until withdrawn in writing by the Participant.

 

7

--------------------------------------------------------------------------------


 

Attachment A

 

Notwithstanding anything to the contrary in the Standard Terms and Conditions
and/or Term Sheet relating to your award of restricted stock units and/or
options (the “Award”), the portion of your Award scheduled to vest on December
8, 2012 (the “2012 Tranche”) and the portion of your Award scheduled to vest on
December 8, 2013 (the “2013 Tranche”), shall, subject to the other conditions
set forth in the Standard Terms and Conditions and Term Sheet, vest only and to
the extent the Company achieves an EPS (as defined below) growth rate over
FY2012 and FY2013 as provided in the following tables:

 

a)             The portion of your Award eligible to vest in December 2012:

 

EPS Growth from FY2011 to
FY2012

 

Portion of 2012 Tranche Eligible to Vest

 

0

%

0

%

2.5

%

50

%

5

%

100

%

 

b)             The portion of your Award eligible to vest in December 2013:

 

EPS Compound Annual
Growth Rate for FY2012 and
FY2013

 

Portion of 2013 Tranche Eligible to Vest

 

0

%

0

%

2.5

%

50

%

5

%

100

%

 

If results fall between the levels set forth in the tables above, the portion of
the award vesting shall be determined by linear interpolation.

 

For purposes of this Attachment A, the term “EPS” for a fiscal year means the
Company’s fully-diluted earnings per share for that year.

 

8

--------------------------------------------------------------------------------